DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11 – 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mattmann (DE 102004039853).  Mattmann discloses the unit (1) has a component (6) forming a substrate (3) e.g. ceramic plate, and another component (9) that is held at a distance from the substrate by an intermediate unit (5), where the component (9) can be soldered or welded to the intermediate unit using a laser welding method. The intermediate unit overlies directly on the substrate and is held by a thick-film conductor material (12), which is arranged on the substrate. An independent claim is also included for a method of manufacturing an electrical unit (Please see the abstract).
With respect to claim 11, Mattmann discloses and illustrates a filling level indicator ( see machine translated paragraphs [0001]-[0002] and paragraphs [0025]-[0031]; and figures 1-3) for determining a filling level in a tank, comprising a resistor network (15), comprising a contact element (7) and comprising a magnetic element (16), wherein the contact element (7) is arranged at a distance from the resistor network and the magnetic element is movable relative to the resistor network and the contact 
With respect to claim 12, the filling level indicator as claimed in claim 11, wherein the separation regions have a material thickness which is reduced by comparison with a remaining contact region is disclosed in machine translated paragraph [0028] which discloses the thickness of sections of the device and the separation regions are shown to have a smaller thickness in some sections than others.
With respect to claim 13, the filling level indicator as claimed in claim 11, wherein the separation regions are formed as predetermined bending regions are illustrated in Figure 1 as the circuit has a curved or bent shape.
With respect to claim 14, the filling level indicator as claimed in claim 11, wherein the multiplicity of contact portions are connected to one another by the separation regions in a manner of film hinges is illustrated in Figure 3.
With respect to claim 15, the filling level indicator as claimed in claim 11, wherein the separation regions have perforations, by which a respective connecting surface between two mutually adjacently arranged contact portions is reduced is shown in 
With respect to claim 16, the filling level indicator as claimed in claim 11, wherein the contact region is segmented by the separation regions is illustrated in Figure 3 as there are separations between contacts.
With respect to claim 17, the filling level indicator as claimed in claim 11, wherein a deflection of an individual contact portion or of a respective contact portion and contact portions arranged directly adjacent thereto toward the resistor network is produced by a magnetic force of the magnetic element, wherein at most only one contact surface of the resistor network is simultaneously electrically contactable by deflected contact portions is best shown in figure 3 with item 17. Machine translated paragraph [0002] states a deflection of the contact structure brings about an electrical connection between the resistor network and the contact structure, the electrical connection being dependent on the position of the magnet device.
With respect to claim 18, the filling level indicator as claimed in claim 11, wherein the separation regions of the contact region are produced by cut-outs on at least one of: a surface facing the resistor network and a surface facing away from the resistor network is illustrated in Figure 3 in the circuit design shown.
Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 





Claims 19 and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattmann as applied to claim 11 above, and further in view of Littlebury et al. (U.S. Patent Number 5,142,449; hereinafter referred to as Littlebury.)  Littlebury discloses an elastomeric element, having alternating layers of resistive and insulating material, is used to form isolation resistors. A surface of the elastomeric element is contacted with a conductor carrying electrical signals. Another surface is applied to the terminals of a semiconductor component thereby coupling the signals to the semiconductor component through the resistors formed by the elastomeric element (Please see the abstract).
With respect to claim 19, the filling level indicator as claimed in claim 11, wherein the separation regions are formed by an elastomer, wherein the elastomer interconnects respective contact portions directly adjoining a respective separation region is not explicitly disclosed in Mattmann. However, Littlebury discloses the use of a resistive elastomeric connection assembly suitable for series resistors.  One of ordinary skill in the art would be motivated to use such elastomeric connections because the use of resistive elastomers for isolation resistors can be used for a variety of interconnect systems in many configurations to eliminate the need for individual isolation resistors mounted on boards, and to eliminate the need for sockets or other component connectors, thus providing an effective means of providing the resistive element and providing good connectivity without a need for sockets or other connectors on the resistive card assembly. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



November 4, 2021

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861